NO. 07-07-0401-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                JANUARY 11, 2008
                         ______________________________

                           RICKY MORRISON, APPELLANT

                                            V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 2007-417,356; HONORABLE CECIL G. PURYEAR, JUDGE
                      _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              ABATEMENT AND REMAND


       Following a plea of not guilty, appellant Ricky Morrison was convicted by jury of

aggravated sexual assault and sentenced to fifty years confinement. Appellant timely filed

a notice of appeal challenging his conviction. The clerk’s record filed on January 9, 2008

contains the Trial Court’s Certification of Defendant’s Right of Appeal. The form, however,

is not signed by appellant as required by Texas Rule of Appellate Procedure 25.2(d).1




      1
         Texas Rule of Appellate Procedure 25.2(d) was amended, effective September
1, 2007, to require that a defendant sign the certification and receive a copy.
      Consequently, we abate this appeal and remand the cause to the trial court for

further proceedings. On remand, the trial court shall utilize whatever means necessary to

secure a Certification of Defendant’s Right of Appeal in compliance with Texas Rule of

Appellate Procedure 25.2(d). Once properly executed, the certification shall be included

in a supplemental clerk’s record and filed with this Court on or before February 11, 2008.


      It is so ordered.




                                                       Per Curiam



Do not publish.




                                            2